DETAILED ACTION
	The current Office Action is in response to the papers submitted 07/14/2022.  Claims 1 – 20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art teaches compressing data and dividing data into smaller segments.  However, the prior art fails to teach individually or in combination the limitations of…
(Claim 1)	“…applying wrap-around wavelet compression to the first part of the data value to generate a compressed first part…selectively appending no bits, one bit or more than one bit from the second part to the compressed first part to create a compressed data value…”
(Claim 10)	“…applying wrap-around wavelet decompression to the compressed first part of the data value to generate a decompressed first part…appending k bits to the decompressed first part to create a decompressed data value…”
Claim 20 contains allowable subject matter that was indicated allowable in both claims 1 and 10 and is thus also allowable for similar reasoning.  
All remaining claims are indicated allowable for being dependent on an indicated allowable base claim thus incorporating the indicated allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136